EXHIBIT 10.3

Fair Isaac Corporation

2012 Long-Term Incentive Plan

Performance Share Unit Agreement

This Performance Share Unit Award Agreement (this “Agreement”), dated
                    (the “Grant Date”), is by and between *[Name] (the
“Participant”), and Fair Isaac Corporation, a Delaware corporation (the
“Company”). Any term capitalized but not defined in this Agreement will have the
meaning set forth in the Company’s 2012 Long-Term Incentive Plan (the “Plan”).

In the exercise of its discretion to grant Awards under the Plan, the Committee
has determined that the Participant should receive an Award of performance share
units under the Plan. This Award is subject to the following terms and
conditions:

 

1. Grant of Performance Share Units. The Company hereby grants to the
Participant an Award consisting of *[Insert maximum number of units the
participant could earn] performance share units (the “Units”). Each Unit that
has been earned pursuant to Section 3 of this Agreement and vests pursuant to
Section 4 of this Agreement represents the right to receive one share of the
Company’s common stock as provided in Section 7 of this Agreement. The Award
will be subject to the terms and conditions of the Plan and this Agreement.

 

2. Restrictions on Units. Neither this Award nor the Units subject to this Award
may be sold, assigned, transferred, exchanged or encumbered other than a
transfer upon death in accordance with the Participant’s will, by the laws of
descent and distribution or pursuant to a beneficiary designation submitted by
the Participant in accordance with Section 6(d) of the Plan. Any attempted
transfer in violation of this Section 2 shall be of no effect and may result in
the forfeiture of all Units. The Units and the Participant’s right to receive
Shares in settlement of the Units under this Agreement shall be subject to
forfeiture as provided in this Agreement until satisfaction of the conditions
for earning and vesting the Units as set forth in Section 3 and Section 4,
respectively, of this Agreement.

 

3. Earned Units. Whether and to what degree the Units will have been earned (the
“Earned Units”) during the period starting on October 1,             and ending
on September 30,             (the “Performance Period”) will be determined by
whether and to what degree the Company has satisfied the applicable performance
goal(s) for the Performance Period as set forth in Appendix A to this Agreement,
and whether and to what degree the Committee has chosen to exercise its
discretion to decrease the number of Units otherwise deemed to have been earned.
The Participant acknowledges that the number of Units deemed to have been earned
based on whether and to what degree the Company has satisfied the applicable
performance goal(s) for the Performance Period may be adjusted downward,
including to zero, by the Committee in its sole and absolute discretion based on
such factors as the Committee determines to be appropriate and/or advisable. Any
Units that are not designated as Earned Units at the conclusion of the
Performance Period in accordance with this Section 3 will be forfeited.



--------------------------------------------------------------------------------

4. Vesting of Earned Units. Subject to Section 6 of this Agreement, if the
Participant remains an Employee of the Company or any of its Affiliates
continuously from the Grant Date, then 25% of the Earned Units will vest on each
*[specify next four anniversary dates of the grant date]. The period from
October 1,              through *[specify end date of vesting period] is
referred to as the “Vesting Period.”

 

5. Service Requirement. Except as otherwise provided in accordance with
Section 6 of this Agreement, if you cease to be an Employee of the Company or
any of its Affiliates prior to the vesting dates specified in Section 4 of this
Agreement, you will forfeit all unvested Units. Your Service as an Employee will
be deemed continuing while you are on a leave of absence approved by the Company
in writing or guaranteed by applicable law or other written agreement you have
entered into with the Company (an “Approved Leave”). If you do not resume
providing Service as an Employee of the Company or any Affiliate following your
Approved Leave, your Service will be deemed to have terminated upon the
expiration of the Approved Leave.

 

6. Effect of Termination of Service or Change in Control.

(a) Except as may be provided by the Committee pursuant to Section 6(b), upon
termination of Service during the Performance Period for any reason other than
death or Disability, all Units will be immediately forfeited without
consideration.

(b) Upon (i) termination of Service during the Performance Period due to death
or Disability or (ii) a Change in Control during the Performance Period as a
result of which the Company does not survive as an operating company or survives
only as a subsidiary of another entity, 50% of the number of Units subject to
this Award will be deemed Earned Units and will immediately vest in full. Any
remaining Units that do not vest as provided in this Section 6(b) will be
immediately forfeited without consideration. In connection with a Change in
Control during the Performance Period that does not fit the circumstances
described in clause (ii) of this Section 6(b), the Committee may provide in its
discretion that 50% of the number of Units subject to this Award will be deemed
Earned Units and will vest in full upon the occurrence of the Change in Control
or upon the termination of the Participant’s Service as an employee within 12
months following the Change in Control.

(c) Except as may be provided by the Committee pursuant to Section 6(d), upon
termination of Service during the Vesting Period for any reason other than death
or Disability, all Earned Units that have not vested will be immediately
forfeited without consideration.

(d) Upon (i) termination of Service during the Vesting Period due to death or
Disability or (ii) a Change in Control during the Vesting Period as a result of
which the Company does not survive as an operating company or survives only as a
subsidiary of another entity, all Earned Units will immediately vest in full. In
connection with a Change in Control during the Vesting Period that does not fit
the circumstances described in clause (ii) of this Section 6(d), the Committee
may provide in its discretion that all Earned Units will vest in full upon the
occurrence of the Change in Control or upon the termination of the Participant’s
Service as an employee within 12 months following the Change in Control.



--------------------------------------------------------------------------------

7. Settlement of Units. After any Units vest pursuant to Section 4 or Section 6
of this Agreement, the Company shall, as soon as practicable (but in any event
within the period specified in Treas. Reg. § 1.409A-1(b)(4) to qualify for a
short-term deferral exception to Section 409A of the Code), cause to be issued
and delivered to the Participant, or to the Participant’s designated beneficiary
or estate in the event of the Participant’s death, one Share in payment and
settlement of each vested Unit (the date of each such issuance being a
“Settlement Date”). Delivery of the Shares shall be effected by the electronic
delivery of the Shares to a brokerage account maintained for the Participant at
E*Trade (or another broker designated by the Company or the Participant), or by
another method provided by the Company, and shall be subject to the tax
withholding provisions of Section 8 of this Agreement and compliance with all
applicable legal requirements, including compliance with the requirements of
applicable federal and state securities laws, and shall be in complete
satisfaction and settlement of such vested Units.

 

8. Tax Consequences and Withholding. As a condition precedent to the delivery of
Shares in settlement of the Units, the Participant is required to make
arrangements acceptable to the Company for payment of any federal, state or
local withholding taxes that may be due as a result of the issuance of Shares
pursuant to the settlement of the Units (“Withholding Taxes”), in accordance
with Section 15 of the Plan.

Until such time as the Company provides notice to the contrary, it will collect
the Withholding Taxes through an automatic Share withholding procedure (the
“Share Withholding Method”), unless other arrangements acceptable to the Company
have been made. Under such procedure, the Company or its agent will withhold, at
the Settlement Date, a portion of the Shares with a Fair Market Value (measured
as of the Settlement Date) sufficient to cover the amount of such taxes;
provided, however, that the number of any Shares so withheld shall not exceed
the number necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding rates for federal, state and
local tax purposes that are applicable to supplemental taxable income.

The Company will notify the Participant in writing in the event the Share
Withholding Method is not available, in which case the Withholding Taxes will be
collected from the Participant through one of the following alternatives:

(a) delivery of the Participant’s authorization to E*Trade (or another broker
designated by the Company or the Participant) to transfer to the Company from
the Participant’s account at such broker the amount of such Withholding Taxes;

(b) the use of the proceeds from a next-day sale of the Shares issued to the
Participant, provided that (i) such sale is permissible under the Company’s
trading policies governing its securities, (ii) the Participant makes an
irrevocable commitment, on or before the Settlement Date, to effect such sale of
the Shares, and (iii) the transaction is not otherwise deemed to constitute a
prohibited loan under Section 402 of the Sarbanes-Oxley Act of 2002; or

(c) any other method approved by the Company.

 

9. No Shareholder Rights. The Units subject to this Award do not entitle the
Participant to any rights of a shareholder of the Company’s common stock. The
Participant will not have any of the rights of a shareholder of the Company in
connection with the grant of Units subject to this Agreement unless and until
Shares are issued to the Participant upon settlement of the Units as provided in
Section 7 of this Agreement.



--------------------------------------------------------------------------------

10. Governing Plan Document. This Agreement and the Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.

 

11. Choice of Law. This Agreement will be interpreted and enforced under the
laws of the state of Minnesota (without regard to its conflicts or choice of law
principles).

 

12. Binding Effect. This Agreement will be binding in all respects on the
Participant’s heirs, representatives, successors and assigns, and on the
successors and assigns of the Company.

 

13. Discontinuance of Service. This Agreement does not give the Participant a
right to continued Service with the Company or any Affiliate, and the Company or
any such Affiliate may terminate the Participant’s Service at any time and
otherwise deal with the Participant without regard to the effect it may have
upon the Participant under this Agreement.

 

14. Section 409A of the Code. The award of Units as provided in this Agreement
and any issuance of Shares or payment pursuant to this Agreement are intended to
be exempt from Section 409A of the Code under the short-term deferral exception
specified in Treas. Reg. § 1.409A-l(b)(4).

 

15. Compensation Recovery Policy. To the extent that any compensation paid or
payable pursuant to this Agreement is considered “incentive-based compensation”
within the meaning and subject to the requirements of Section 10D of the
Exchange Act, such compensation shall be subject to potential forfeiture or
recovery by the Company in accordance with any compensation recovery policy
adopted by the Board or any committee thereof in response to the requirements of
Section 10D of the Exchange Act and any implementing rules and regulations
thereunder adopted by the Securities and Exchange Commission or any national
securities exchange on which the Company’s common stock is then listed. This
Agreement may be unilaterally amended by the Company to comply with any such
compensation recovery policy.

By executing this Agreement, the Participant accepts this Award and agrees to
all the terms and conditions described in this Agreement and in the Plan
document.

 

PARTICIPANT     FAIR ISAAC CORPORATION         By:  

 

      Title:  

 

 